UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6251



ROBERT LANE WISE,

                                            Petitioner - Appellant,

          versus


THEODIS BECK,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-91-1)


Submitted:   June 14, 2004                   Decided:   July 1, 2004


Before WIDENER, LUTTIG, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lane Wise, Appellant Pro Se.         Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Lane Wise, a state prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2254 (2000).     An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that   his   constitutional   claims   are

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 337-81 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Wise

has not made the requisite showing.           Accordingly, we deny the

motion for leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED


                                  - 2 -